          Case 2:20-cv-00040-SMJ   ECF No. 29   filed 08/06/20   PageID.202 Page 1 of 4

                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

1
                                                                     Aug 06, 2020
2                                                                         SEAN F. MCAVOY, CLERK




3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 2:20-cv-0040-SMJ
5
                                Plaintiff,
6                                                FINAL ORDER OF FORFEITURE
                   v.                            AND ORDER GRANTING
7                                                DEFAULT JUDGMENT
     $5,000.00 U.S. CURRENCY,
8                                                ***U.S. MARSHALS SERVICE
                                Defendant.       ACTION REQUIRED***
9

10           Before the Court, without oral argument, is the United States of America’s

11   Motion for Default Judgment and Final Order of Forfeiture, ECF No. 28. Having

12   considered the pleadings and file in this matter, the Court is fully informed and

13   GRANTS the United States’ motion and enters the following Final Order of

14   Forfeiture.

15           Plaintiff, the United States of America, alleged in a Verified Complaint for

16   Forfeiture In Rem that the Defendant currency captioned above is subject to

17   forfeiture to the United States pursuant to 21 U.S.C. § 881. ECF No. 1.

18           The Court has jurisdiction over this matter by virtue of 28 U.S.C. § 1355.

19   Venue is also proper pursuant to 28 U.S.C. § 1355.

20   //


     FINAL ORDER OF FORFEITURE AND ORDER GRANTING DEFAULT
     JUDGMENT  1
       Case 2:20-cv-00040-SMJ      ECF No. 29   filed 08/06/20   PageID.203 Page 2 of 4




1            The Defendant property being sought for forfeiture is described as follows:
                $5,000.00 U.S. currency seized on September 10, 2019, by the
2
                United States Postal Inspection Service.
3            On March 17, 2020, the United States Marshals Service executed the Warrant

4    of Arrest In Rem. On March 18, 2020, Plaintiff filed the executed Warrant of Arrest

5    In Rem with the Court, ECF No. 6.

6            In accordance with Federal Rule of Civil Procedure G(4)(a)(iv)(C),

7    Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

8    Actions, notice of civil forfeiture was posted on an official government website

9    www.forfeiture.gov beginning January 28, 2020 and ending February 26, 2020.

10   ECF No. 5-1. Based upon the internet publication start date of January 28, 2020,

11   the last date to file a timely claim if direct notice was not received was March 28,

12   2020.

13           On March 19, 2020 and March 26, 2020, Plaintiffs provided all known and

14   potential claimants—John Dawson, Jr., Kung Fu Vapes, LLC, Bertha Scott, FNU

15   Scott, Geronimo Scott, Harry Scott, Samuel Scott, Ken Wade, and Keri Wade—

16   with notice of the civil forfeiture action. ECF Nos. 79.

17           No other timely claims to the Defendant currency have been received or filed

18   with the Court, and the deadline for filing timely claims has passed.

19           On July 6, 2020, the Clerk of Court entered Orders of Default against John

20   Dawson, Jr., Kung Fu Vapes, LLC, Bertha Scott, FNU Scott, Geronimo Scott,


     FINAL ORDER OF FORFEITURE AND ORDER GRANTING DEFAULT
     JUDGMENT  2
          Case 2:20-cv-00040-SMJ   ECF No. 29    filed 08/06/20   PageID.204 Page 3 of 4




1    Harry Scott, Samuel Scott, Ken Wade, and Keri Wade. ECF Nos. 1927.

2            Accordingly, IT IS HEREBY ORDERED:

3            1.    Plaintiff’s Motion for Default Judgment and Final Order of Forfeiture,

4                  ECF No. 28, is GRANTED.

5            2.    Default judgments shall be entered against the interests of John

6                  Dawson, Jr., Kung Fu Vapes, LLC, Bertha Scott, FNU Scott,

7                  Geronimo Scott, Harry Scott, Samuel Scott, Ken Wade, and Keri

8                  Wade.

9            3.    The Defendant $5,000.00 in U.S. Currency is hereby forfeited to the

10                 United States of America, and no right, title, or interest shall exist in

11                 any other person.

12           4.    The United States Marshals Service shall dispose of the forfeited

13                 currency described herein in accordance with law.

14           5.    This Court shall retain jurisdiction in the case for the purpose of

15                 enforcing or amending this order.

16           6.    The Clerk’s office shall CLOSE this case.

17   //

18   //

19   //

20   //


     FINAL ORDER OF FORFEITURE AND ORDER GRANTING DEFAULT
     JUDGMENT  3
       Case 2:20-cv-00040-SMJ     ECF No. 29   filed 08/06/20   PageID.205 Page 4 of 4




1          7.     All deadlines and hearings set in this matter are STRICKEN.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 6th day of August 2020.

5

6                       _________________________
                        SALVADOR MENDOZA, JR.
7                       United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20


     FINAL ORDER OF FORFEITURE AND ORDER GRANTING DEFAULT
     JUDGMENT  4
